Citation Nr: 1032517	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-23 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO granted service 
connection and assigned an initial 50 percent rating for PTSD 
(previously claimed as chronic condition to account for emotional 
problems), effective October 10, 2006.  In September 2007, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating assigned.   A statement of the case (SOC) was issued in 
August 2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Also, for 
reasons explained below, the Board has characterized the appeal 
as also encompassing the matter of the Veteran's entitlement to a 
TDIU due to PTSD.  

In August 2010, the Veteran's representative submitted additional 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1304 (2009).  

In August 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

The Board's decision addressing the claim for an initial rating 
in excess of 50 percent for PTSD is set forth below.  The matter 
of a TDIU due to PTSD is addressed in the remand following the 
order; this claim is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the October 10, 2006 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested, 
primarily, by flattened affect, disturbances of motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships; collectively, these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In an October 2006 pre-decision letter, the Veteran received 
general notice of what is required to substantiate a claim for a 
higher rating for a service-connected disability, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Within the August 2007 RO 
decision which granted service connection for PTSD with an 
initial rating of 50 percent, the RO provided the specific 
criteria for a higher rating of 70 percent for PTSD.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the August 2008 SOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the  notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of July 2007 and 
July 2008 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for a higher rating for 
PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement 
to compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 50 percent rating for PTSD 
under Diagnostic Code 9411.  However, psychiatric disabilities 
other than eating disorders are actually rated pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 
(2009).

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board finds 
that, from the October 10, 2006, effective date of the grant of 
service connection, the Veteran's PTSD was no more than 50 
percent disabling.

In October 2006, the Veteran underwent an initial evaluation for 
PTSD at a VA facility.  The record reflects the Veteran's 
feelings of sadness, pessimism about the future, failure, loss of 
pleasure and interest in previously enjoyed activities, crying 
more frequently, self-criticism, agitation, indecisiveness, 
worthlessness, fatigue, insomnia, irritability, and concentration 
problems.  It was noted that the Veteran denied suicidal 
ideation, intent, or plan.  He reported having unwanted memories 
of Vietnam that caused him moderate distress.  He experienced 
nightmares on a weekly basis after which he would wake up 
sweating.  The examiner observed that the Veteran experienced 
moderate physiological arousal upon having memories of Vietnam 
and had a moderate reducing in his range of emotions.  The 
examiner further noted the Veteran's moderate sense of a 
foreshortened future.

The Veteran also displayed hyperarousal symptoms which included 
moderate irritability over trivial circumstances on a weekly 
basis.  He also reported experiencing moderate concentration 
difficulty and a moderate level of hypervigilance.  He recalled 
displaying an exaggerated startle response once within the 
previous month.

The examiner opined that the Veteran's PTSD symptoms caused 
moderate distress and moderate occupational impairment, but did 
not appear to have caused any significant social impairment.  It 
was further noted that the Veteran had been married to his 
current wife for 22 years, had a good relationship with his two 
children, and had several close friends.

The record reflects that the Veteran was casually dressed and 
appropriately groomed.  He displayed no evidence of a thought 
disorder or psychosis, and his mood appeared normal.  He was 
tearful in discussing Vietnam.  He denied suicidal and homicidal 
ideation.  The examiner gave a diagnosis of chronic PTSD and 
assigned a Global Assessment of Functioning score (GAF) of 60.

In July 2007, the report of a VA examination reflects that the 
Veteran had difficulty with anxiety, depression, anger problems, 
irritability, decreased energy, and crying spells.  He reported 
that his PTSD accounted for about 30 to 40 percent of his need to 
cut back on his work.  It was noted that he was able to take care 
of his personal activities of daily living.  He lived with his 
wife but did not leave the house to socialize with friends or 
family.

The examiner found the Veteran to be alert, oriented, and 
cooperative.  His affect was noted to be appropriate to thought 
content.  The Veteran had difficulty sleeping.  He denied 
suicidal ideation or intent.  The examiner found no evidence of 
psychosis such as delusions or hallucinations.  Insight and 
judgment appeared to be superficial but present.  The Veteran 
reported nightmares about once per week and flashbacks once or 
twice per seek.  He experienced feelings of detachment and 
estrangement from others, emotional numbing, difficulty with 
concentration, hypervigilance, and increased startle response.  
The examiner opined that the Veteran may show some reduced 
reliability and productivity from time to time as a result of his 
emotional issues, and a GAF score of 55 was assigned.

In September 2007, the Veteran remarked that his flashbacks and 
nightmares had become worse.  He said that he was depressed most 
of the time and constantly argued with his family.  He found it 
hard to concentrate on daily matters.

A July 2008 VA examination report reflects that the Veteran had 
trouble sleeping.  He reported nightmares two to three times a 
week.  He said he was irritable and did not like being around 
people.  He had anxiety, depression, tension, startle, and 
hypervigilance.  He reported loss of energy and loss of interest.  
He appeared isolated and withdrawn.  He experienced strong 
intrusive memories almost every day.  He had become socially 
isolated.

The examiner observed that the Veteran was neatly groomed and 
dressed.  The Veteran was noted to be pleasant, cooperative, and 
polite.  He spoke spontaneously and logically.  There was no 
pressured speech, flight of ideas, or loose associations.  No 
hallucinations, delusions, paranoia, or ideas of reference were 
present.  He was not homicidal or suicidal.  The Veteran 
displayed a depressed affect with loss of energy and interest.  
There were no reported panic attacks.  The Veteran had a lot of 
irritability.  He knew his date of birth, social security number, 
and address.  His recent remote memory was good.  The examiner 
indicated that while the Veteran had problems dealing with the 
public and co-workers, he could understand complex commands.  A 
GAF score of 50 was assigned.

In July 2009, the Veteran indicated that he had been terminated 
from his job due to problems with PTSD and with his back.

Collectively, the Board finds that the Veteran's symptoms from 
the October 10, 2006 effective date of the grant of service 
connection primarily consisted of flattened affect, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  As such 
symptoms are indicative of no more than occupational and social 
impairment with reduced reliability and productivity, the 
Veteran's disability  picture during the time frame in question 
is consistent with the initial 50 percent rating assigned for 
this period.

The Board points out that, at no point since October 10, 2006 has 
the Veteran's PTSD met the criteria for at least the next higher, 
70 percent, rating.  The objective medical evidence from October 
10, 2006 does not reflect  such symptoms as obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near continuous panic 
or depression, special disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships that are characteristic of the 
70 percent rating.  Although he had difficulty in establishing 
social relationships, the competent medical evidence reflects 
that he appeared to have a good relationship with his wife.  
Additionally, the VA medical records for this period consistently 
indicate that the Veteran had good insight and judgment.

In evaluating the Veteran's PTSD, the Board has also considered 
the GAF scores assigned, and the definition of those scores.  
However, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores, alone, provide a 
basis for assignment of any higher rating for the Veteran's 
service-connected PTSD from October 10, 2006.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and the interpretations of the score 
are important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

Under the DSM-IV, a GAF score from 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 41 and 50 
are indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

The Board observes that in July 2007 and October 2006, VA 
examiners assigned the Veteran GAF scores of 55 and 60, 
respectively.  Pursuant to the DSM-IV, these scores are 
indicative of moderate overall impairment-which is even less 
impairment than that contemplated in the initial 50 percent 
rating assigned; thus, these scores provide no basis for 
assignment of any higher rating.  The GAF score of 50 assigned by 
the July 2008 examiner appears more consistent with the 50 
percent rating assigned.  Even if such a score could be 
considered suggestive of a higher rating, the Board notes that 
the examiner did not substantiate the assignment of that score.  
The July 2008 VA examination report includes no findings or 
comments pertaining to suicidal ideation or severe obsessional 
rituals, the type of symptoms identified by the DSM-IV as 
indicative of such a score, and such symptoms are not otherwise 
reflected record.    

Under the circumstances of this case, the Board finds that, since 
the October 10, 2006 effective date of the grant of service 
connection, the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 50 percent rather than 70 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the 
next higher, 70 percent rating are not met, it follows that the 
criteria for the maximum, 100 percent rating are, likewise, are 
not met.

On these facts, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial rating in excess of 50 
percent for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, the Board notes that. in his VA form 9 submitted in 
August 2008, the Veteran stated that he should be compensated at 
the 100 percent level.  He added that his PTSD greatly affected 
his ability to work.  In July 2010, he indicated that he was 
unable to work due to his disabilities, and he had lost his job 
due to his problems with PTSD and his back.  [Parenthetically, 
the Board notes that, while service connection is also in effect 
for degenerative disc disease of the lumbar spine (rated as 20 
percent disabling), the Veteran's PTSD is his highest rated, and, 
in light of his assertion as the rating warranted, his 
predominant disability.] 

Given the Veteran's remarks concerning his employability made in 
connection with the claim for increase rating on appeal, the 
Board finds the claim for a TDIU is essentially a component of 
the claim for a higher rating for PTSD.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a Veteran submits 
evidence of a medical disability; makes a claim for the highest 
rating possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).  

The Board notes, however, that the RO has not considered the 
Veteran's entitlement to a TDIU due to PTSD.  Thus, the Board 
finds that, after giving the Veteran an opportunity to file a 
formal claim for a TDIU due to PTSD, and completing the other 
actions noted below, the RO should adjudicate this matter in the 
first instance, to avoid any prejudice to the Veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Because the 
Veteran does not currently meet the percentage requirements for a 
schedular TDIU (see 38 C.F.R. § 4.16(a)), the RO's adjudication 
of the claim should include consideration whether the criteria 
for invoking the procedure for assignment of a TDIU on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), are met.

Prior to adjudicating the claim for a TDIU due to PTSD, to ensure 
that all due process requirements are met, the RO should give the 
Veteran an opportunity to present information and/or evidence 
pertinent to this claim, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO's letter should also inform the Veteran of the 
information and evidence necessary to support his claim for a 
TDIU due to service-connected PTSD.

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA (to include arranging for the 
Veteran to undergo VA examination, if appropriate) prior to 
adjudicating the claim for a TDIU due to PTSD.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to PTSD.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims for 
higher rating and for a TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the Veteran to undergo 
examination, if appropriate), the RO should 
adjudicate the matter of the Veteran's 
entitlement to a TDIU due PTSD in light of 
all pertinent evidence and legal authority 
(to include 38 C.F.R. § 4.16(b)).

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


